Citation Nr: 1543436	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) following a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's September 2012 claim for an evaluation in excess of 50 percent for PTSD.  The Veteran timely filed his appeal. 


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms analogous to flattened effect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD, throughout the appeal period, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in September 2012 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded a VA examination in October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the October 2012 VA examination is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See 38 C.F.R. § 3.400(o) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD has been rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 71 to 80 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

Relevant evidence of record consists of statements from the Veteran submitted in May 2012 and January 2013, statements from his wife submitted in May 2012, and two buddy statements submitted in September 2012.  Relevant medical evidence includes a VA examination in October 2012 and VA treatment records from November 2012 to November 2013. 

The Veteran submitted a statement in May 2012 detailing a period of combat in Vietnam in November 1969, and contending that he was discriminated against in the military because he is of Native American descent.  In his January 2013 statement, he claimed to be struggling with depression, isolationism, verbal communication problems, and that his "mind goes blank at times."  He stated he became nervous around large crowds and loud noises, such as those from emergency vehicles or metallic sounds.

The Veteran's wife submitted a statement in May 2012 describing the Veteran's irritability.  She related that he angered easily and would "start ranting and raving" about Vietnam to her and her son, followed by periods of isolation over several days in his tent in the woods near their home.  She expressed concern over his depressive state and his unease around large crowds and loud noises.  Further, she related an incident in early 2012 when the Veteran hallucinated God was speaking to him and he embarked on a cross-country journey to warn people of an impending earthquake.  She stated that the Veteran would not discuss these events with his mental health professional and would deny them if asked about them. 

The Veteran submitted two buddy statements in September 2012 from J.E. and E.W., both of which provided brief descriptions of the Veteran's depressive state.  Both statements claimed that whenever they visited the Veteran's home, more often than not, he would be in bed because he was angry and depressed.  J.E. further contended that the Veteran's wife informed him that in those instances, he would not eat and would not talk to anyone.

At the October 2012 VA examination, the Veteran reported he was feeling depressed and worthless, and that he had become more prone to isolationism.  He claimed to be having concentration problems and felt "jittery" around crowds.  He stated that his relationship with his wife was "mostly pretty good" despite occasional arguments, and denied any violent tendencies.  The examiner stated that prior to his examination, the Veteran and his wife had been engaged in active conversation with other veterans in the waiting area, and that he had "difficulty getting them to come with him for the interview."  The examiner noted that the Veteran and his wife "stopped and had conversations with other veterans in the hall on the way" to the examination.  Further, the Veteran displayed good concentration during the examination.  The examiner noted that the Veteran worked part-time but had no friends.  The examiner did not find objective evidence of worsening symptoms of PTSD despite the Veteran's subjective complaints, and rated the Veteran with occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran had a GAF score of 50 in 2001 and 57 in 2010.

In his June 2013 VA mental health therapy session, the Veteran reported he was working a minimum wage job at a senior center, but that he was experiencing "significant struggles managing the personalities" of the people there, and was thinking of quitting.  He also stated that his home environment with his wife and stepson continued to be stressful.  In his November 2013 session, he reported that he continued to work at the senior center and was "doing better at managing the relationships there."  He also related that "he took a trip to Alaska to moose hunt with family," and that he hoped to do it again the next year.  He stated that the home environment with his wife and stepson remained stressful.

After consideration of the pertinent evidence of record, the Board concludes that an evaluation in excess of 50 percent is not warranted for the entirety of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In so concluding, the Board finds that the Veteran exhibited occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect, disturbances of motivation and mood, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.  The Board finds particularly persuasive the Veteran's success in managing his relationship with his co-workers and the residents of the senior center, as well as the VA examiner's observation of the Veteran's active conversation with other veterans in the waiting area and hallways on the day of his examination.  See Mauerhan, 16 Vet. App. at 436.  

The Board does not find that the Veteran's PTSD warrants a rating in excess of 50 percent at this time.  Here, the evidence does not show that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges that the Veteran suffers from depression, isolationism, impaired judgement, and difficulty establishing and maintaining work and social relationships.  The Board notes that although the Veteran appears to suffer from occasional hallucinations, there is no evidence in the record that he suffers from persistent hallucinations.  Further, there is no evidence of record that the Veteran has near-continuous panic or depression that affects his ability to function independently, or difficulty in adapting to stressful situations.  To the contrary, the Veteran currently works full-time and has been able to manage his relationship with his co-workers and the residents at the senior center.  Additionally, while the Veteran has difficulty establishing and maintaining relationships, he is nevertheless able to sustain them as evidenced by his continuous marriage to his wife, as well as his trip to Alaska to participate in a moose hunt with his family.  Thus, the Board does not find that the Veteran's symptoms approximate a 70 percent disability rating.  38 C.F.R. § 4.130.

In its analysis, the Board has considered the GAF scores of 50 and 57 assigned to the Veteran during the course of his VA treatments.  The Board concludes that they align more closely with a rating of 50 percent for his PTSD.  The Veteran displayed depression, and some level of anxiety when dealing with social situations, which caused him to retreat to the woods near his home or to his room.  However, he was able to maintain full-time employment and managed his relationships at work.  He has been married to his wife for 16 years with no period of separation, and appears to retain some form of relationship with his family in Alaska, as evidenced by his trip there in 2013 to go moose hunting, and his plans to return the following year.  This demonstrates that despite difficulties, the Veteran still maintains an ability to establish and maintain relationships.  

Regardless, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  In so finding, the Board notes that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.21, 4.3, 4.126(a), 4.130, Diagnostic Code 9411.

Therefore, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted for the entirety of the appeal period.  38 C.F.R. § 4.130.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The Board finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to PTSD.  To the contrary, he indicated that he works a minimum wage job at a senior center.  Simply put, the Veteran's PTSD does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated that he is successfully maintaining employment.  In this regard, the Board recognizes that the Veteran may experience some difficulty working due to his PTSD, but notes that this is reflected in the ratings that have been assigned for the disability.  As he has not alleged at any time that he is unable to work due to his PTSD, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected PTSD.  Accordingly, the Board concludes neither the record nor the Veteran has raised a claim for TDIU.


The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

For all the foregoing reasons, the Board finds that an evaluation in excess of 50 percent, for the entire appeal period, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


